Citation Nr: 0821220	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  07-26 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to May 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California, that declined to reopen the claim for service 
connection for left knee disability.  In May 2008, the 
veteran testified in a video conference hearing in front of 
the undersigned.  The transcript of the hearing is associated 
with the claims file and has been reviewed.

Based on a motion presented during the hearing, this appeal 
has been advanced on the docket because of the veteran's 
advanced age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.	By an unappealed August 1948 rating decision, the RO 
denied the veteran's claim for service connection for a left 
knee disability based on the finding that there was no 
evidence of a traumatic injury in service and no evidence of 
a chronic disability at separation. 

2.  The evidence submitted since the August 1948 rating 
decision is either cumulative or redundant and, when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.	The August 1948 RO decision is final.  38 U.S.C. § 709 
(1946); Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008.  

2.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for a left knee 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2006 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Board notes that the May 2006 letter also provided the 
rating criteria and effective date provisions as is required 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in May 2006 
included the criteria for reopening a previously denied 
claim, including what is considered new and material 
evidence.  The letter also provided reference to the August 
1948 denial of the veteran's claim and the criteria for 
establishing service connection for a left knee disability.  
The VCAA notice provided to the veteran did not provide 
notice of the grounds for the previous final denial.  See 
Kent, supra.  The veteran did receive such notice, however, 
in the August 2006 rating decision and the June 2007 
Statement of the Case.  More importantly, the veteran offered 
specific argument at his May 2008 personal hearing that he 
had suffered a left knee injury inservice, and that he had 
been experiencing left knee pain and disability since that 
time.  The Board finds that the veteran had actual notice on 
the grounds of the prior denial as of his May 2008 Board 
hearing.  The Board concludes that the error in notice timing 
was harmless. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Attempts 
were made to obtain the veteran's records from the Social 
Security Administration (SSA).  However, in correspondence 
received in September 2007, the SSA reported that the 
veteran's medical records had been destroyed.  VA is not 
required to provide an examination unless new and material 
evidence has been presented.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and the DD Form 214.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned.  The testimony of the veteran 
indicated that there was no other medical evidence available.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New & Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).

Service connection for a left knee disability was initially 
denied by the RO in August 1948.  The RO held that there was 
no evidence of a left knee injury in service.  Moreover, the 
RO determined that there was no evidence of a current 
disability of the left knee.  The denial was continued in a 
June 1949 rating decision because there was no evidence of a 
traumatic injury in service or of a current disability.  The 
veteran did not appeal this decision and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156.  The Board will address the evidence submitted since 
the June 1949 RO decision.  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In June 1949, the RO reviewed the service medical records, 
private medical evidence, a lay statement and the veteran's 
assertion that a left knee injury was incurred in service.  
The private medical evidence included a June 1949 statement 
from W.D. Davidson, M.D., which indicated that the veteran's 
left knee was "essentially normal on examination."  Again, 
as discussed above, the RO found that there was no evidence 
of a disability and there was no injury in service.  

The veteran has not submitted any objective medical evidence 
since the June 1949 denial.  The veteran was informed that to 
grant service connection for a left knee disability, there 
must be medical evidence of a current disability.  There has 
been no medical evidence submitted showing a current 
diagnosis of a left knee disability.  Indeed, the veteran 
testified at his personal hearing that he had not been 
diagnosed with any disability left knee.  Transcript, page 9.  
Without medical evidence providing a diagnosis of a left knee 
disability, the veteran's claim cannot be reopened.  

The only evidence submitted since the 1949 RO decision is the 
testimony of the veteran at the April 2008 hearing.  The 
veteran's current contentions, as testified at the April 2008 
hearing, are the same as his contention in 1949.  His 
testimony is cumulative and redundant of the evidence of 
record at the time of the 1948 denial.  Moreover, his 
assertion that a relationship exists between his purported 
in-service left knee injury and current left knee problems is 
not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran's assertions or theories for his claims are not 
considered new and material evidence.

Accordingly, the Board finds that the evidence received 
subsequent to the August 1948 rating decision is not "new and 
material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the veteran's 
claim for service connection for left knee disability.  38 
U.S.C.A. § 5108.  Because the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
left knee disability is not re-opened.  The benefit sought on 
appeal remains denied.


____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


